TO: THE CLERK OF THE FOURTEENTH COURT OF APPEALS FOR THE
                                   14TH SUPREME JUDICIAL DISTRICT OF TEXAS
                                   (Criminal Appeal)

                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
                                                                             HOUSTON, TEXAS
Cause No:      12-DCR-062011                  FROM THE 268TH JUDICIAL DISTRICT  COURT
                                                                          3/23/2015 3:35:03 PM
                                              FORT BEND COUNTY, TEXAS
                                                                          CHRISTOPHER A. PRINE
WALTER JACKSON, JR                            Judge Presiding:                     Clerk
VS                                            BRADY G ELLIOTT
THE STATE OF TEXAS                            Court Reporter:
                                              MINDY HALL

Counsel for Appellant:                        Counsel for Appellee:
CALVIN DESHON PARKS                           JOHN F. HEALEY, JR., DISTRICT ATTORNEY
MALONEY & PARKS LLP                           JOHN J. HARRITY III, STATE’S APPEAL ATTORNEY
2925 GULF FWY STE 295                         301 JACKSON STREET
LEAGUE CITY TX 77573                          RICHMOND, TEXAS 77469
SBN: 24027592                                 MATTHEW BANISTER, PROSECUTOR
TELEPHONE: 409-949-4477                       301 JACKSON STREET
FACSIMILE: 866-838-5656                       RICHMOND, TEXAS 77469
E-MAIL: calvinparks@justice.com               SBN: 24043012
                                              TELEPHONE: 281–341-4460
                                              E-MAIL: john.harrity@fortbendcountytx.gov


Date of Judgment:                             FEBRUARY 20, 2015
Nature of Action:                             MAN DEL CS PG 1 >= 400G<200G
Date Judgment & Sentence Signed by Judge:     FEBRUARY 20, 2015
Disposition of Case:                          CONVICTION - NOT GUILTY PLEA JURY VERDICT
Jury Trial:                                   YES
Appeals Consolidated Under this Cause:        N/A
Companion Cases:                              N/A
Amount of Appeal Bond:                        $.00
Notice of Appeal Filed on:                    MARCH 11, 2015
Appellant Confined:                           YES
Date Sentence Imposed:                        FEBRUARY 20, 2015
Punishment Assessed:                          YEARS-50 STATE PENITENTIARY TEXAS DEPARTMENT
                                              OF CRIMINAL JUSTICE WITH 849 DAYS CREDIT
Appellant Counsel was:                        APPOINTED


Signed, on this the 23rd day of March, 2015

                                                DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                Fort Bend County, Texas

                                                By:              /s/ Petra Lozano
                                                      Deputy District Clerk Petra Lozano
                                                      Telephone: (281) 341-4502

ELECTRONICALLY SUBMITTED TO THE FOURTEENTH COURT OF APPEALS FOR THE 14TH SUPREME JUDICIAL
DISTRICT OF TEXAS, AT HOUSTON, TEXAS ON THIS THE 23RD DAY OF MARCH, 2015.

ENCLOSURE(S): NOTICE OF APPEAL